DETAILED ACTION

Drawings
The objection of drawing has been withdrawn in light amendments filed 12/28/2021. 

Specification
The objection of specification has been withdrawn in light amendments filed 12/28/2021. 

Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 directed to an invention non-elected without traverse.  Accordingly, claim 8 has been cancelled.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Toyohiko Konno on 02/28/2022.
The application has been amended as follows: 

n exhaust gas treatment step, the heat treatment step comprising:
continuously feeding a carbon precursor containing an alkali metal element and/or an alkali metal compound from a feeding unit of a rotary kiln including the feeding unit, a discharge unit, a furnace reactor tube, and an exhaust unit provided inside the furnace reactor tube;
introducing a non-oxidizing Ras from a Ras injection unit provided on the discharge unit side in a direction from the discharge unit side to the feeding unit side;
heating the carbon precursor in a temperature range of 10000C to 15000C in a non- oxidizing gas atmosphere to produce a carbonaceous material, and discharging the carbonaceous material continuously from the discharge unit, the discharging including suctioning, into the exhaust unit, a non-oxidizing exhaust gas that contains evolved gas containing alkali metal vaporized by the heating and contains a flying carbonaceous matter flying from the carbon precursor and the carbonaceous material;
the exhaust gas treatment step comprising:
blowing the exhaust gas into a cooling can filled with water or an aqueous solution to bring the exhaust gas into direct contact with the water or aqueous solution so that the evolved gas in the exhaust gas is cooled and absorbed, and at the same time, the flying carbonaceous matter is collected in the water or aqueous solution. 

Claim 2. (Canceled).

Claim 3. (Canceled).

Claim 4. (Currently Amended) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 9, wherein the heat treatment step includes suctioning the exhaust gas into a suction port of the exhaust unit that is provided to face the feeding unit side and provided on a side where the carbonaceous material is discharged. the discharge side of the carbonaceous material to suction the exhaust gas.

Claim 5. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 1, wherein the heat treatment step includes providing the suctioning the exhaust gas into a suction port of the exhaust unit that is provided to face the discharge unit side and provided on a side where the carbonaceous material is discharged. feeding side of the carbon precursor to suction the exhaust gas.

Claim 6. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 1, wherein the exhaust gas treatment step further includes a recovery step of filtering the water or aqueous solution in which the exhaust gas has been absorbed and recovering the flying carbonaceous matter in the aqueous solution.

Claim 7. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 1, wherein in the heat treatment step, the carbon precursor is fed so that an areal weight is 15 kg/m2 or less.


Claim 9. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 1, wherein the heat treatment step further includes introducing the non-oxidizing gas in a direction from a carbonaceous material feeding side to a carbonaceous material discharging side.

Claim 10. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 4, wherein in the heating step, a suction port of the furnace reactor tube has a temperature of 600C or more.

Claim 11. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 5, wherein in the heating step, a suction port of the furnace reactor tube has a temperature of 600C or more.

Claim 12. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 4, wherein the exhaust gas treatment step further includes a recovery step of filtering the water or aqueous solution in which the exhaust gas has been absorbed and recovering the flying carbonaceous matter in the aqueous solution.



Claim 14. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 9, wherein the exhaust gas treatment step further includes a recovery step of filtering the water or aqueous solution in which the exhaust gas has been absorbed and recovering the flying carbonaceous matter in the aqueous solution.

Claim 15. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 4, wherein in the heat treatment step, the carbon precursor is fed so that an areal weight is 15 kg/m2 or less.

Claim 16. (Previously Presented) The method for producing a carbonaceous material for a negative electrode of a non-aqueous electrolyte secondary battery according to claim 5, wherein in the heat treatment step, the carbon precursor is fed so that an areal weight is 15 kg/m2 or less.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUPHIA QURAISHI whose telephone number is (571)272-4173. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



/SUPHIA QURAISHI/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723